             Case 3:19-cv-05960-MJP Document 102-1 Filed 12/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA

 9    MARK HOFFMAN, on behalf of himself and               Case No. 3:19-cv-05960-MJP
      all others similarly situated,
10                                                         [PROPOSED] ORDER DENYING
                                              Plaintiff,   PLAINTIFF’S MOTION FOR LEAVE TO
11                                                         AMEND COMPLAINT

12                               v.
13
      HEARING HELP EXPRESS, INC.,
14

15                                          Defendant.

16

17           The Court, having considered Plaintiff’s Motion for Leave to Amend the Complaint
18   (Docket 95), the papers filed in response thereto, the papers filed in reply, all other argument and
19   the record in this case, and being fully advised, the Court hereby DENIES Plaintiff’s Motion for
20   Leave to Amend the Complaint.
21                                    Dated this ____ day of December, 2020.
22

23
                                                     United States District Judge
24                                                   Hon. Marsha J. Pechman

25

26

27   Order Denying Plaintiff’s Motion
     for Leave to Amend Complaint             1
     Case No. 3:19-cv-05960-MJP


     113461.00602/123297759v.1
             Case 3:19-cv-05960-MJP Document 102-1 Filed 12/14/20 Page 2 of 2




 1

 2
     Presented by:
 3

 4   BLANK ROME LLP

 5
      /s/ Nicole B. Metral
 6   BLANK ROME LLP
     Ana Tagvoryan (admitted pro hac vice)
 7   atagvoryan@BlankRome.com
     Jeffrey Rosenthal (admitted pro hac vice)
 8   Rosenthal-J@BlankRome.com
     Nicole B. Metral (admitted pro hac vice)
 9   nbmetral@blankrome.com
     2029 Century Park East, 6th Floor
10   Los Angeles, CA 90067
     Telephone:     424.239.3400
11   Facsimile:     424.239.3434

12

13
     VAN KAMPEN & CROWEPLLC
14
     /s/ David E. Crowe
15
     David E. Crowe, WSBA No. 43529
16   1001 Fourth Avenue, Suite 4050
     Seattle, Washington 98154
17   Phone: (206) 386-7353
     Fax: (206) 405-2825
18   Email: DCrowe@VKClaw.com

19   Attorneys for Defendant Hearing Help Express, Inc.
20

21

22

23

24

25

26

27   Order Denying Plaintiff’s Motion
     for Leave to Amend Complaint        2
     Case No. 3:19-cv-05960-MJP


     113461.00602/123297759v.1
